internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------- ------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no -------------- telephone number -------------------- refer reply to cc pa apjp b01 plr-138261-05 date date ----------------------------- legend partnership ----------------------------------------------- user id dear ----- this is in response to your request dated date for a private_letter_ruling under sec_6031 of the internal_revenue_code code specifically you request a ruling that partnership’s delivery in electronic format of substitute schedule k-1s that satisfy the requirements of section of revproc_2004_62 under procedures that satisfy the consent and notification requirements for electronic delivery of statements set forth in sec_4 of revproc_2004_58 will satisfy the requirements of sec_6031 of the code and sec_1_6031_b_-1t facts partnership is a calendar-year taxpayer and files form_1065 with the internal_revenue_service service electronically partnership satisfies its obligations under sec_6031 of the code to furnish information to its members by sending paper schedule_k-1 form_1065 partner’s shares of income deductions credits etc via united_states mail partnership has also provided copies of schedule k-1s to its partners electronically the schedule k-1s are provided via a secure intranet system under this system the partners are notified via e-mail that their schedule k-1s are available for review and downloading each partner then logs into this system using his user id and password and downloads his individual schedule_k-1 in the future partnership would like to furnish substitute schedule k-1s exclusively in electronic format to its partners who consent to electronic delivery under the procedures plr-138261-05 described below the substitute schedule k-1s will meet the requirement for substitute forms set forth in section of revproc_2004_62 2004_44_irb_728 in addition partnership will follow procedures regarding the delivery of substitute schedule k-1s that satisfy the consent and notification requirements for electronic delivery of other forms eg forms w-2 set forth in sec_4 of revproc_2004_58 2004_41_irb_602 specifically partnership will adhere to the following procedures partnership will obtain from the recipient partner an affirmative statement of consent which has not been withdrawn before partnership furnishes the electronic form and which shows that the recipient can access the form in the electronic format in which it will be furnished partnership will obtain this consent by sending each partner an e-mail requesting that the partner log on to the partnership website which will contain an attachment instructing the partner how to consent to receive the schedule_k-1 electronically if partnership changes the hardware or software used to furnish the electronic form partnership will notify the recipient of these changes and obtain a new consent prior to furnishing the schedule_k-1 prior to furnishing the schedule k-1s electronically partnership will provide the recipient partner with a statement that prominently displays the following information a b c d e f g h i that if the recipient does not consent to receive the statement electronically a paper copy will be provided the scope and duration of the consent how to obtain a paper copy of the schedule_k-1 after giving consent how to withdraw the consent that the consent may be withdrawn at any time by furnishing the withdrawal in writing electronically or on paper to the person whose name appears on the statement confirmation of the withdrawal will also be in writing electronically or on paper notice of termination ie under what conditions the statements will no longer be furnished to the recipient procedures to update the recipient’s information a description of the hardware and software required to access print and retain the statement and a date the statement will no longer be available on the partnership website law furnishing of schedule k-1s sec_6031 of the code provides in part that every partnership shall make a return for each taxable_year stating specifically the items of its gross_income and the plr-138261-05 deductions and such other information as the secretary may by forms and regulations prescribe and shall include in the return the names and addresses of the individuals who would be entitled to share in the taxable_income if distributed and the amount of the distributive_share of each individual sec_6031 of the code provides in part that each partnership required to file a return for any partnership taxable_year shall on or before the day on which the return for such taxable_year was required to be filed furnish to each person who is a partner or who holds an interest in such partnership as a nominee for another person at any time during such taxable_year a copy of such information required to be shown on such return as may be required by regulations sec_1_6031_b_-1t of the income_tax regulations regulations provides in part that each partnership required to file a return for any partnership taxable_year shall on or before the day on which the return for such taxable_year is required to be filed furnish to each person who is a partner or who holds an interest in such partnership as a nominee for another person at any time during such taxable_year a copy of such information required to be shown on such return as may be required by regulations the instructions for form_1065 u s return of partnership income provides in part that the partnership furnish a copy of schedule_k-1 to each partner substitute schedule k-1s revproc_2004_62 provides guidance on the requirements for forms accepted as substitutes for official internal_revenue_service forms section of revproc_2004_62 sets forth specific guidelines for substitute schedule k-1s the note to section of revproc_2004_62 provides in part that substitute schedules k-1 should be as close as possible to exact replicas of copies of the official irs schedules the instructions for form_1065 u s return of partnership income provides in part that a partnership does not need irs approval to use a substitute schedule_k-1 if it is an exact copy of the irs schedule electronic furnishing of statements sec_6031 of the code and treasury regulations are silent on whether electronic delivery of schedule k-1s is permitted sec_31_6051-1 of the employment_tax regulations and sec_4 of revproc_2004_58 2004_41_irb_602 set forth procedural consent and notification requirements for furnishing form_w-2 wage and tax statement analysis sec_6031 and sec_1 6031-1t a provide that each partnership must furnish to each person who is a partner or who holds an interest in such partnership as a nominee plr-138261-05 for another person at any time during the taxable_year a copy of information required to shown on the partnership return but does not prescribe the method of furnishing such information the service has issued regulations and revenue procedures authorizing the electronic furnishing of forms w-2 providing for procedural consent and notification that satisfy the needs of tax_administration in ensuring that recipients consent to receive these written statements electronically and that recipients actually receive these statements electronically partnership represents that it will follow the procedures in furnishing electronic schedule k-1s to its partners that satisfy the procedural consent and notification requirements applicable to forms w-2 as set forth in revproc_2004_58 moreover partnership represents that the substitute schedule k-1s furnished to its partners will meet the requirements for substitute forms set forth in section of revproc_2004_62 if the partnership electronically furnishes substitute schedule k-1s that satisfy the requirements of section of revproc_2004_62 under procedures that satisfy the consent and notification requirements for electronic delivery of statements set forth in sec_4 of revproc_2004_58 the partnership will satisfy the requirements of sec_6031 of the code and sec_1_6031_b_-1t conclusion based on the information provided and the representations made we conclude partnership’s delivery in electronic format of substitute schedule k-1s that satisfy the requirements of section of revproc_2004_62 under procedures that satisfy the consent and notification requirements for electronic delivery of statements set forth in sec_4 of revproc_2004_58 will satisfy the requirements of sec_6031 of the code and sec_1_6031_b_-1t the partnership will not need service approval to use a substitute schedule_k-1 if it uses an exact copy of the service’s schedule_k-1 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-138261-05 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james coffey gibbons branch chief administrative provisions judicial practice branch procedure administration cc ---------------------------
